Citation Nr: 1512908	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for service-connected fracture, 4th finger, left hand.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1991 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) from June 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  It appears the Veteran originally filed a claim for an increased rating in June 2010 and a decision was rendered in June 2011.  Thereafter, the Veteran filed a notice of disagreement in December 2011.  An April 2012 Report of General Information indicates the Veteran called saying he was filing a claim for increase and he was not pursuing an appeal.  After this correspondence, the RO readjudicated the claim in a July 2012 rating decision.  The Veteran filed a notice of disagreement in October 2012 and a statement of the case was provided in March 2013.  Thereafter, the Veteran appealed to the Board with a Form 9 dated in March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand: To schedule the Veteran for a VA examination to ascertain the current nature and severity of the Veteran's service-connected left fourth finger disability.
 
The Veteran has been service connected for fracture of the 4th finger, left hand since December 8, 1993.  It was noted in a June 1994 rating decision that current examination showed nothing wrong with the functioning of the finger at that time.  

In an April 2011 statement in support of claim, the Veteran explained that as the years went by, he began to develop "more and more stiffness and pain."  He indicated that he was currently employed as a security office and had trouble gripping luggage and searching passengers which was a daily task in his job.  He indicated his finger often got stiff on "cold/damp" days and nights.  He indicated problems moving his finger due to decreased range of motion and decreased grip strength.  He indicated he had to remove his wedding band because of swelling.

A December 2009 treatment record indicated complaints of intermittent left ring finger "pain/numbness/swelling that began a couple of months ago".  The Veteran indicated the pain was associated with stiffness and was located in the area of a previous fracture sustained while in the military.  An x-ray was taken of the left hand.  There was no acute fracture or dislocation and no significant soft tissue swelling.  There was suggestion of minimal early degenerative joint disease (DJD) in the first MCP joint with early osteophyte formation, laterally.  The impression was "no acute osseous abnormality" and "minimal DJD in the first MCP joint."  A comment in the treatment record indicated there was no abnormality noted at the fourth finger and that the x-rays indicated only that the Veteran had slight arthritis in the thumb of the left hand.

In an April 2010 VA treatment record, the Veteran complained of pain and swelling.

In April 2011, the Veteran underwent a VA examination in connection with his claim for an increased rating.  He reported pain in the left ring finger, along with decreased strength, stiffness, swelling and decreased dexterity.  He indicated experiencing a flare-up of these symptoms as often as once per day and each time they last for 2 hours.  He indicated experiencing limitation of motion of the joint which he described as being only able to bend "so far without pain."  An examination of the left hand ring finger revealed no ankylosis and range of motion of all joints was within normal limits without additional limitation on repetitive motion testing.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The left hand x-ray results were within normal limits.  It was noted that neither his usual occupation nor his daily activities were affected by his condition. 

In June 2011, the RO denied the claim because the 4th finger showed full range of motion without painful motion, weakness or loss of function equivalent to ankylosis or amputation of the finger.

An October 2011 private treatment record indicated there was no swelling of the joint, but there was mild tenderness of the MCP and POP joints with decreased range of motion.  An x-ray revealed mild loss of joint space of the fourth DIP joint diagnosed as mild osteoarthritis.  It was noted that otherwise the radiograph was negative.
In December 2011, the Veteran underwent another VA examination.  He complained of pain, decreased strength, locking, stiffness, swelling and decreased dexterity in the 4th finger of the left hand.  He related experiencing flare-ups as often as 3 to 4 times per week lasting 4 hours.  The Veteran indicated that during a flare-up, he experienced functional impairment described as pain and weakness.  In addition, the Veteran related that during flare-ups, he experienced limitation of motion of the joint that affected griping and lifting.  

On examination, the examiner noted a decrease in strength "in regards to pulling, pushing and twisting."  The examiner noted deformity of the left ring finger at the PIP joint and that the MP joint was stiff.  It was noted that the degree of angulation was 20 degrees.  It was also noted the left little finger had a deformity at the PIP joint and the MP joint was stiff.  For that finger, the degree of angulation was also 20 degrees.  Range of motion was noted to be within normal limits and remained normal after repetitive testing.  It was noted the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On examination of left hand dexterity, there was no gap between the proximal transverse crease of the palm to the left index fingertip and no objective evidence of pain on attempt even after repetition.  Other findings indicted mild to moderate ulnar clawing of the left little and ring fingers.  It was indicated the left hand x-ray results were abnormal showing degenerative/traumatic arthritis.  Additionally, the findings showed small probable cystic degenerative changes in the third distal metacarpal bone.  The hand was found to be normal otherwise.  It was noted that the Veteran's condition did not affect his usual occupation, although his daily activity was impaired due to inability to make a complete fist with his left hand "as the little finger and ring finger cannot be closed."  The final diagnosis was traumatic arthritis with degenerative changes in the distal metacarpal of the left hand middle finger.

In July 2012, the RO continued the denial assigning a noncompensable evaluation based on a diagnosed disability with no compensable symptoms. 

In his March 2013 Form 9, the Veteran indicated the injury effected the range of motion in his finger and his ability to do his job.  
Initially, the Veteran's disability was rated under Diagnostic Code (DC) 5299-5227.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id.

DC 5227 provides for a noncompensable rating for ankylosis, either unfavorable or favorable, of the ring or little finger. With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following DC 5227.  In July 2012, the RO found this was not an appropriate diagnostic code given the absence of evidence of ankylosis in the record.  As such, the RO dropped reference to DC 5227.  The Veteran is now rated under DC 5229 which is the code related to limitation of motion of the index or long finger.  The diagnostic code related to ring finger limitation of motion is DC 5230 which provides a noncompensable rating for any limitation of motion for the ring and little fingers.  

In this case, a compensable rating for a ring finger disability would require amputation, or the functional equivalent thereof. See 38 C.F.R. § 4.71a, DC 5155.   The evidence of record at this time does not support such a finding.

The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent examination of the Veteran's left hand was over three years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   

Upon a review of the evidence, it appears the Veteran's condition may have worsened even in the short six month period between the April 2011 and December 2011 examinations.  In addition, there is now evidence of arthritis in the left hand.   This raises the question of whether arthritis is related to the service-connected fracture and, if so, whether DC 5003 is applicable.  See 38 C.F.R. § 4.71a, DC 5003 (2014).  
  
Overall, the Board finds it appropriate to remand the claim for a VA examination to ascertain the current severity of the service-connected finger disability and to update the record with any recent treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his service-connected fracture, 4th finger, left hand that are not already of record.  Request any records properly identified by the Veteran.

3.  Thereafter, schedule the Veteran for a VA examination of the left hand to determine the current severity of his left fourth finger disability. The examiner must review the electronic claims folder in conjunction with the examination. 

The examiner should describe all symptomatology associated with the left fourth finger disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the left fourth finger (specifying at what degree in motion pain begins). 

The examiner should also describe any functional loss pertaining to the left fourth finger disability due to pain or weakness, and document all objective evidence of those symptoms. In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  

The examiner should also note whether ankylosis, either favorable or unfavorable, is present and whether the left fourth finger disability has caused resulting functional limitation of other digits or interference with the overall function of the hand.

The examiner should comment on whether the Veteran has any neurological manifestations attributable to this service-connected fracture of the left fourth finger, considering his reports of swelling and numbness and the evidence at the December 2011 of ulnar clawing. If the Veteran exhibits any neurological manifestations that are related to the service-connected 4th finger fracture, the examiner should identify the nerve or nerves involved and indicate whether this impairment is mild, moderate, or severe. 

In addition, the examiner should confirm whether arthritis is present in the left fourth finger and whether the arthritis can be attributed to the service-connected fracture.  If arthritis is found to be attributable to the service-connected fracture, the examiner should indicate which joints in the fourth finger are affected.

The examiner should note the Veteran's lay statements regarding flare-ups of pain, stiffness and weakness that he states cause decreased range of motion, locking and decreased dexterity.  

Finally, the examiner should provide an opinion as to the functional effect of the service-connected left finger disability on the Veteran's daily activities, to include his ability to work.

A rationale for any opinion expressed should be provided.

4. Upon completion of the above requested development, the RO should readjudicate the issue. All applicable laws and regulations should be considered.  If the benefit sought is not granted in full, the appellant and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




